 



EXHIBIT 10.14
SINO-FOREIGN EQUITY JOINT VENTURE CONTRACT
Table of Contents
Chapter 1 General Provisions
Chapter 2 Parties to the Joint Venture and the Joint Venture
Chapter 3 Representations and Warranties of the Parties
Chapter 4 Total Amount of Investment and the Registered Capital
Chapter 5 Business Scope and Scale of the Joint Venture
Chapter 6 Operation Premise of the Joint Venture
Chapter 7 Responsibilities of Both Parties to the Joint Venture
Chapter 8 Transfer and Protection of Technologies
Chapter 9 Management on Technologies, Know-How and Patents
Chapter 10 Procurement and Sale of the Joint Venture
Chapter 11 The Board of Directors
Chapter 12 Business Management
Chapter 13 Labor Management
Chapter 14 Annual Operation Plan and Budget
Chapter 15 Taxation, Three Funds and Profit Distribution
Chapter 16 Financial Affairs and Accounting
Chapter 17 Bank Account and Foreign Exchange
Chapter 18 Confidential and Non-Competition Provisions
Chapter 19 The Term of the Joint Venture
Chapter 20 Early Termination
Chapter 21 Dissolution and Liquidation
Chapter 22 Liability for Breach of Contract
Chapter 23 Force Majeure
Chapter 24 Applicable Law
Chapter 25 Special Provisions
Chapter 26 Settlement of Disputes
Chapter 27 Language
Chapter 28 Effectiveness of the Contract and Miscellaneous

1



--------------------------------------------------------------------------------



 



Chapter 1 General Provisions
This Sino-Foreign Equity Joint Venture Contract (the “Contract”) is made by and
between Liaoning Coal Industry Group Co., Ltd. (“Party A”) and RAE Systems
(Asia) Ltd. (“Party B”) through friendly negotiation:
WHEREAS,
1. Party A intends to cooperate closely and exclusively with Party B to run a
manufacturing business of safety equipments for coal industry based on its
existing subsidiaries like Fushun Plant of Safety Instruments for Coal Mines
(“Safety Instruments Plant”) and its subsidiaries and Fushun Coal Mine Safety
Instruments Co., Ltd. (“Safety Instruments Company”).
2. Party A will clear up its assets in Safety Instruments Company, Safety
Instruments Plant and its subsidiaries, and upon confirmation of all of the good
assets by both Parties, will form a “joint venture” with Party B.
3. Party A’s superior governing body, namely, the State-Owned Assets Supervision
and Administration Committee of Liaoning Province, has acknowledged Party A’s
authority and power to meet the two requirements above.
4. Party B intends to make investment in cash in the joint venture.
Based on the above, in accordance with the Law of the People’s Republic of China
on Sino-Foreign Equity Joint Ventures, Implementing Rules of the People’s
Republic of China on Sino-Foreign Equity Joint Ventures and other relevant
regulations promulgated by Chinese government (the “Laws”), Party A and Party B
have reached the agreement to jointly invest to establish RAE Coal Mine Safety
Instruments (Fushun) Co., Ltd. (the “Joint Venture”) in the People’s Republic of
China (“China”).
Article 1 Definition
Unless otherwise indicated, the following terms in this Contract shall have the
meanings set forth below:
1. “Affiliated Company” (in terms of either Party) means any company,
partnership, joint venture or other entities (not include the Joint Venture)
controlling or controlled by the Party or under common control with the Party.
Should any person or entity has direct or indirect authority to instruct or lead
the management and policy-making of another person or entity, the former shall
be deemed as “being controlling” the latter.
2. “Approval Authority” means the Ministry of Commerce of China or local
authorities having legal authority to approve the Contract.
3. “Articles of Association” means the Articles of Association of the Joint
Venture established on the date of the Contract by Party A and Party B,
including the contents amended or restated from time to time by both Parties
(see basic terms in Appendix 1 to the Contract).
4. “Business License” means the Business License of People’s Republic of China

2



--------------------------------------------------------------------------------



 



to the Joint Venture issued by the governing body under the State Administration
of Industry and Commerce (the “SAIC”).
5. “Confidential Information” means any technology, know-how, commercial secret,
strategic business or market information, business forecast, confidential
technique and other technique, data, formula, program, manual, design, sketch,
photo, plan, drawing, specification, report, research, finding, non-patent
invention and conception, and other information on production, packaging, usage,
pricing, sale and marketing, designated as confidential information and offered
by any Party or its Affiliated Companies to facilitate the establishment of the
Joint Venture, the handling of the related issues and the launch and/or
engagement of the business under the Contract or the business under other
contracts related to the Contract, regardless of its nature of technology,
engineering, operation, commerce or economy. However, the Confidential
Information shall not include the information that was in the public domain
currently or in the future with due authorization for publication, the
information that the receiving Party could prove its possession prior to its
obtaining thereof and the information that the receiving Party will obtain from
other channels rather than directly or indirectly through the offering Party or
any source that is under the confidentiality obligations to the offering Party.
6. “Effective Date” means the date on which the Approval Authority approves this
Contract.
7. “Establishment Date” means the date on which the Business License of the
Joint Venture is issued.
8. “Force Majeure” means any event beyond the reasonable control and avoidance
of a Party, which was unforeseen, and as a result of which either party is
unable to perform all of or part of its obligations under this Contract. .
9. “Management Personnel” means any one in a managerial and operational roles
who is required to enter into a Employment Agreement for Key Employee with Party
B.
10. “Report on Feasibility Study” means the feasibility study report prepared
together by Party A and Party B (see Appendix 2 to the Contract).
Chapter 2 Parties to the Joint Venture and the Joint Venture

     
Article 2
  The Parties to this Contract are as follows:
 
   
Party A:
  Liaoning Coal Industry Group Co., Ltd.
 
   
 
  Place of Incorporation: China
 
   
 
  Registered Address: No. 13 Xiannongtan Rd. Shenhe District Shenyang City
 
   
 
  Legal Representative: Liu Shuyuan
 
  Position: Chairman

3



--------------------------------------------------------------------------------



 



     
 
  Nationality: Chinese
 
   
Party B:
  RAE Systems (Asia), Ltd.
 
   
 
  Place of Incorporation: Hong Kong, China
 
   
 
  Registered Address: Room 608,6/F Hong Leong Plaza, 33 Lok Yip Road, Fanling,
New Territories, Hong Kong
 
   
 
  Legal Representative: Robert Chen
 
  Position: President and Chief Executive Officer
 
  Nationality: U.S.A.
 
       
Article 3
  The Joint Venture

Name in Chinese:(CHINESE WORD) [f28193f2819302.gif]
Name in English: RAE Coal Mine Safety Instruments (Fushun) Co., Ltd.
Registered Address: No. 3, Binhe Rd., Fushun Economic Development Zone, Liaoning
Province, China
Production Address: No. 39, Middle Xincheng Rd., Shuncheng District Fushun City,
Liaoning Province, China before the construction of the new plant, which will be
relocated to the registered address upon the completion of the construction of
the new plant.
Article 4 The purpose of the Joint Venture is to strengthen economic cooperation
and technical exchanges, to provide Chinese and overseas customers with high
quality coal mine safety equipments and to bring in profits to each investor.
Article 5 The Joint Venture is a legal person of China. All of its activities
shall be governed and protected by the laws, regulations and relevant rules and
regulations of China. It shall also abide by all of the provisions of this
Contract and the Articles of Association.
Article 6 The Joint Venture is a limited liability company. The liability of
each party with respect to the Joint Venture shall be limited to its respective
capital contribution required under this Contract, and the profits, risks and
losses of the Joint Venture shall be shared by the Parties in proportion to
their contributions to the registered capital.
Chapter 3 Representations and Warranties of the Parties
Article 7 Party A’s Representations
Party A has obtained all of the approvals, permits and authorizations necessary
and has full power and authority to execute this Contract and other agreements
to be executed under the Contract and perform its responsibilities and
obligations hereunder

4



--------------------------------------------------------------------------------



 



and thereunder; however, the Contract shall not come into effect until being
finally approved by the State-Owned Assets Supervision and Administration
Committee of Liaoning Province.
Article 8 Party A’s Warranties
1. Party A warrants that all of the assets it invests in the Joint Venture are
free of any flaw and not claimed by any third party, and Party A will undertake
any loss thus incurred.
(1) Upon the execution of the Contract, the Safety Instruments Company will
complete clear-up of all of its assets and will put all of the good assets (as
provided in Appendix 3 to the Contract) confirmed by Party A and Party B into
the Joint Venture as Party A’s contribution to the Joint Venture;
(2) The Safety Instruments Plant under Party A and its subsidiaries and the
Safety Instruments Company will terminate all of the labor contracts with their
employees at least a month prior to the Joint Venture’s formal employment of
employees. All of the liabilities to their employees shall have been discharged
before the execution of this Contract, including social insurances (including
but not limited to retirement pension plan, medical insurance, unemployment
insurance and worker’s injury insurance), housing fund, income tax, accrued
wage, tax, salary, commission and payments related to employee’s benefit plan
etc.;
(3) Upon the effectiveness of this Contract, the Safety Instruments Plant and
Safety Instruments Company shall cease all of the production and operation
activities. If necessary, the [Safety Instruments Rescue Company] shall be
terminated and shall finish the procedures for merging into the Joint Venture in
three months after the Establishment Date of the Joint Venture.
2. Party A warrants that it will contribute all of the good assets to the Joint
Venture. Party A will have the complete ownership of the assets it intends to
contribute to the Joint Venture and shall has the right to transfer the assets.
These assets are free of mortgage right, pledge and lien to any person or other
creditors’ rights. Furthermore, they are under no risk of accusation or
administrative disposal.
3. Party A warrants that the assets it will contribute to the Joint Venture meet
the requirements as described below:
(1) Fixed Assets: Including but not limited to machinery equipments, vehicles
and office articles etc. (see Appendix 3 to the Contract for details). Party A
possesses the complete property rights of these fixed assets and they are free
of mortgage right, pledge and lien of any type of nature or other creditors’
rights. Their conditions and ages are correct as described in the Appendix. They
shall be kept in good and normal operation condition and maintained regularly,
when delivered as its contribution.
(2) Inventories: All of the inventories have been stored in good condition
according to relevent governing laws, regulations and rules of governments,
validly certified, ready for sale, serves the purposes as expected, and meet the
requirements

5



--------------------------------------------------------------------------------



 



for normal operation both in quality and quantity.
(3) Receivables: Except the reserve for bad debts in normal operation, all of
the receivables are true, which can be received in full amount in the course of
normal operation (without any restrictions by any accusation, counterclaim or
discount).
(4) Intangible assets: Intangible assets include invention, patent, trade mark,
proposed trade mark, business name, copyright, industrial design, non-patent
technology, name of enterprise, brand of enterprise, goodwill, qualification,
market, certification mark, identifying appearance, style of enterprise and
other intangible assets (regardless of the fact whether they have been
registered).
Party A warrants that the Joint Venture possess all of the intangible assets to
be invested and all of the applications related to them (including detailed
information on the application of the registration of the intangible assets).
All of these intangible assets do not involve infringement, and free and clear
of all creditor’s rights or mortgage.
The intangible assets to be invested in the Joint Venture will be appraised by
an appraisal institution agreed by both Parties, and shall be priced based on
the Parties’ consultation.
(5) Party A warrants that there is no undisclosed losses with respect to the
assets to be invested mentioned above.
(6) Party A warrants that all of the information it provided be correct and
complete, free from any flaw, defect undiscovered by Party B or any possible
economic loss.
Article 9 Before the Joint Venture relocates to its registered address, Party A
will lease the operation premise of the Safety Instruments Plant to the Joint
Venture as its operation premise. As the sole property owner of the premise, the
Safety Instruments Plant herein warrants that it has never signed any document
with any other party to lease, sublease, transfer or allow the use of the
premise. The premise is free and clear of any mortgage, pledge, lien or other
encumbrances to any person. The said assets are not under any risk of claim,
arbitration or administrative proceedings.
Article 10 Party A warrants that its employees or its subsidiaries’ employees
(excluding the Joint Venture) shall not directly or indirectly engage in
businesses that are the same as or similar to the businesses of the Joint
Venture. Unless being required by the Joint Venture, they will not involve in
the said businesses in any manner.
Article 11 Party B’s Representations
Party B has obtained all of the approvals, permits and authorizations necessary
and has full power and authority to execute the Contract and other agreements to
be entered under the Contract and perform its responsibilities and obligations
hereunder and thereunder; however, the Contract shall not come into effect until
being approved by the State-Owned Assets Supervision and Administration
Committee of Liaoning

6



--------------------------------------------------------------------------------



 



Province.
Article 12 Party B’s Warranties

Should Party A implements its warranties hereunder, Party B shall inject funds
into the Joint Venture as provided by the Contract.
Party B shall provide favorable price, when it transfers technologies to the
Joint Venture as provided by the Contract.
Chapter 4 Total Amount of Investment and the Registered Capital
Article 13 The total amount of investment of the Joint Venture is expected to be
RMB 250 million yuan, and the total investment for this term is RMB 120 million
yuan.
Article 14 Investment contributed by the Parties is RMB 120 million yuan, which
will be the registered capital of the Joint Venture.
     Of which:
     Party A shall contribute RMB 36 million Yuan, accounting for 30% of the
registered capital; See the List of Assets (see Appendix 5 to the Contract) for
details about Party A’s investment.
     Party B shall contribute RMB 84 million Yuan, accounting for 70% of the
registered capital.
     Party B will contribute cash in US dollar as its investment. The exchange
rate from RMB to US dollar shall be based on the exchange rate on the date of
delivery (date of receipt) announced by the State Administration of Foreign
Exchange.
Article 15 Should the value of the good assets invested by Party A in the Joint
Venture exceeds RMB 36 million Yuan, as confirmed by both Parties, the Joint
Venture shall purchase the portion that exceeds the value of RMB 36 million
Yuan, by cash.
Article 16 Once the JV company is established, Party A should pay his 30% of
capital contribution from the good assets immediately. Party B should pay his
20% capital injection of RMB16,800,000 yuan to the Joint Venture at the same
time Party A’s contribution. The first capital injection date is expected to be
December 20, 2006. Party B should pay his remaining 30% of capital of
RMB25,200,000 yuan within 20 business days upon the compliance of relevant
procedures with US Securities and Exchange Commission. The party B’s second
capital injection date is expected to be April 15, 2007. The party B’s remaining
50% of capital of RMB42,000,000 yuan is expected to be made before the end of
2007.
Article 17 The Joint Venture’s capital account shall be the Bank of China,
National Industrial and Commercial Bank of China, Construction Bank of China and
Agriculture Bank of China or any other banks approved by Board of Directors.
Both Party B’s investment in foreign currency and the Joint Venture’s income in
foreign currency shall be deposited in the banks mentioned above. Party A shall
help the Joint

7



--------------------------------------------------------------------------------



 



Venture to exchange all of the foreign currencies into RMB in a timely manner to
meet its demands for expenditures in China.
Article 18 After the Parties to the Joint Venture contribute their investment
respectively, the Joint Venture shall engage qualified registered public
accountant of China to verify their investments and to provide a verification
report, issue an investment certificate respectively to each Party and file it
with relevant government authorities in China.
Article 19 Party B shall not lose its status as the largest shareholder of the
Joint Venture in three years as a result of transferring its equity in the Joint
Venture. In case either Party to the Joint Venture intends to transfer all or
part of its investment to a third party, prior consent shall be obtained from
the other Party to the Joint Venture, and approval from the examination and
approval authority is required. Should the other Party reject the transfer, it
shall purchase the investment to be assigned; if such other Party fails to
acquire the investment in given period, it shall be deemed that it has approved
the transfer.
Article 20 The increase of the registered capital of the Joint Venture shall be
approved by the Board of Directors and approved by relevant government
authorities. After obtaining all of the approvals as required, the Joint Venture
shall go through the registration procedure for increasing registered capital at
relevant commerce and industry administration.
Chapter 5 Business Scope and Scale of the Joint Venture
Article 21 The business scope of the Joint Venture is: the manufacture of
collective monitoring systems for safe production of coal mines, precaution
testing instruments, a series of safety lamps, safety and rescuing instruments
and equipment for coal mine safety and matching products, low-voltage power
supply equipment for coal mines and comprehensive protective instruments,
devices to draw and release gas, individual protection equipment and matching
products; and the integration, development, design and technical consultations
for network engineering, network systems and network software, installation and
technical consultations for fire protection equipment, breathing apparatuses for
medical use, pressure bottles, automatic resuscitators, oxygen forwarders, air
compressors, oxygen filling pumps, fire escape devices, check meters for
resuscitators and oxygen transmission devices, and training and simulation
devices for fire protection and rescue drills.
Article 22 The development scale of the Joint Venture shall be subject to the
provisions of the Feasibility Study Report of the Joint Venture.
The Board of Directors of the Joint Venture may adjust the development scale of
the Joint Venture from time to time in its actual production and operation
according to market demand, its ability to use related technologies, and other
factors.
Chapter 6 Operation Premise of the Joint Venture
Article 23 The place of registration of the Joint Venture is No. 3, Binhe Rd.,
Fushun Economic Development Zone, Liaoning Province, China, and a plant will be
built at the place of registration. During the construction period, the Joint
Venture will rent all the existing plant buildings and equipments of the Safety
Instruments Plant to

8



--------------------------------------------------------------------------------



 



conduct the production and operation activities with the lease term ending till
the Joint Venture has moved to the new business premises. The monthly rental is
RMB200,000 yuan, which shall be borne by the Joint Venture. If the JV desires to
terminate the rental contract, it shall notify Party A and the Safety
Instruments Plant three months in advance.
Article 24 During the construction period after the establishment of the Joint
Venture, Party A shall be responsible for coordinating with the related
authorities to provide the land for the construction of the premises, the
supporting civil works and the facilities such as water, power and heating
supply with preferential conditions.
Article 25 In accordance with the relevant provisions of Chinese government, the
land use fees arising from the new business premises self-built by the Joint
Venture shall be borne by the Joint Venture.
Chapter 7 Responsibilities of Both Parties to the Joint Venture
Article 26 In addition to performing the responsibilities provided for in the
other terms of this Contract, Party A shall perform the following obligations as
well:

  1.   Going through all the licenses, approvals, permits and registration
formalities necessary for the operation of the Joint Venture;     2.  
Guaranteeing the completeness of the business premises and equipments of the
Joint Venture to secure the continuity of the operation;     3.   Designating
the managers, management personnel, technical personnel and other working
personnel with certain qualifications and actual working experience to undertake
the work of the Joint Venture after being examined and confirmed by the Joint
Venture;     4.   Ensuring the changes of various qualifications necessary for
the Joint Venture;     5.   Assisting the Joint Venture to go through the
formalities related to the foreign exchange, customs, industry and commerce and
taxation necessary for conducting the business activities in accordance with the
provisions of this Contract; and     6.   Assisting the Joint Venture to go
through the possible tax reduction, tax rebate and tax exemption formalities.

Article 27 In addition to performing the responsibilities provided for in the
other terms of this Contract, Party B shall perform the following
responsibilities as well:

  1.   Designating the excellent management personnel and technical personnel to
participate in the management of the Joint Venture upon its request; and     2.
  Assisting the Joint Venture to explore the overseas market outside China and
introduce advanced foreign technologies and products.

9



--------------------------------------------------------------------------------



 



Chapter 8 Technology Transfer and Confidentiality
Article 28 The Joint Venture may execute a technology transfer agreement with
Party A, Party B or any third party so as to obtain the advanced technologies,
patents and know-hows necessary for achieving the operation purpose and the
business scope and scale provided for in this Contract. The transfer price for
the technology transfer between either Party A or Party B and the Joint Venture
shall be determined on the basis of negotiation. The Joint Venture’s external
selling of the know-hows or key technologies that were in the possession of
Party A before the Joint Venture was established and were contributed into the
Joint Venture afterwards shall be subject to the unanimous consent by the Board
of Directors.
Article 29 The inventions, know-hows or patents obtained by the Joint Venture
during its operation shall vest in the Joint Venture, and all the relevant
information shall be independently kept by the Joint Venture.
Article 30 The confidentiality for the patents or know-hows obtained by the
Joint Venture through the technology transfer agreement shall be handled in
accordance with the provisions of the relevant transfer agreement executed
between the Parties.
Article 31 Without the approval by the Joint Venture, neither Party to the Joint
Venture may use the expertise in the possession of the Joint Venture. Should any
Party to the Joint Venture intend to use such expertise of the Joint Venture, it
must execute the technology transfer agreement with the Joint Venture and
perform the confidentiality clause provided for in the agreement, and the Joint
Venture will collect the technology use or transfer fees at a preferential
price.
Article 32 The Parties to the Joint Venture shall request the personnel
respectively designated by them to work in the Joint Venture to perform the
confidentiality duties for the said expertise.
Chapter 9 Management of Technologies, Know-hows and Patents
Article 33 The ownership of the inventions, software or inventions or
improvements of know-hows formed by the employees, subcontractors or agents of
the Joint Venture when working for the Joint Venture shall vest in the Joint
Venture, and the application for the intellectual property rights related hereto
shall be made in the name of the Joint Venture.
Article 34 The intangible assets used by Party A for investment, such as the
technological achievements, know-hows, patents, etc., shall be transferred to
the Joint Venture upon the effectiveness of the Contract and be exclusively
owned and used by the Joint Venture. The use of such intangible assets by any
third party shall be subject to the approval by the Board of Directors of the
Joint Venture.
Chapter 10 Procurement and Sale of the Joint Venture
Article 35 The raw materials and equipments needed by the Joint Venture shall be
purchased in China on a priority basis. The Joint Venture shall strive for the
same prices for its procurement inside China as enjoyed by the other enterprises
in China, and the payment shall be made in RMB. Should the commodities procured
in the

10



--------------------------------------------------------------------------------



 



Chinese market fail to meet the Joint Venture’s requirements (including but not
limited to the price, quantity, quality, performance and usability), the Joint
Venture may procure them from Party B at the preferential prices. However, in
case that Party B’s price is higher than the price in the international market,
the Joint Venture may make the procurement in the international market by
itself. In case of the procurement in the international market, the Joint
Venture shall inform Party B of the prices and conditions.
Article 36 The Joint Venture’s products may be sold inside or outside China by
the Joint Venture and its subsidiaries or by both Parties to the Joint Venture
or any third party as an agent based on due entrustment. Under the condition of
competitiveness, the prices of the said products shall ensure the profitability
of the Joint Venture’s operation. With the consent and guidance by Party B, the
Joint Venture may sell Party B’s products, and ensure the profitability of the
Joint Venture’s operation.
Chapter 11 The Board of Directors
Article 37 The date of registration of the Joint Venture shall be the date of
the establishment of the Board of Directors of the Joint Venture. The highest
authority of the Joint Venture shall be its Board of Directors. It shall decide
all of major issues concerning the Joint Venture. Its major roles and
authorities are set forth as below:

  1.   making decisions on and approving important reports (like production
plans, annual operation reports and capital plans etc.) prepared by managerial
departments;     2.   approving annual financial statements, income and
expenditure budgets and schemes of annual profit distribution;     3.  
approving the major rules and regulations of the Company;     4.   concluding
labor contracts;     5.   making decisions on establishing subsidiaries;     6.
  discussing and approving amendments to the Articles of Association of the
Joint Venture;     7.   discussing and making decisions on issues related to the
suspension or termination of the Joint Venture and its merging with another
economic organization;     8.   making decisions on engaging senior management
like the General Manager, Deputy General Manager, Chief Engineering, Chief
Accountant and auditor etc.;     9.   taking charge of the liquidation of the
Joint Venture at the moment of its termination and expiration;     10.   dealing
with other important issues subject to the decision(s) of the Board of
Directors.

11



--------------------------------------------------------------------------------



 



Article 38 The Board of Directors is composed of 7 directors, of which 2 shall
be appointed by Party A, 5 by Party B. The Chairman of the Board shall be
appointed by Party B, and its Vice-Chairman by Party A. The term of office for
the directors, Chairman and Vice-Chairman is four years, and their term of
office may be renewed if continuously appointed by the relevant Party.
Article 39 The Chairman of the Board is the legal representative of the Joint
Venture.
The Chairman of the Board is empowered to:

  1.   convene and preside meetings of the Board;     2.   supervise the
implementation of the Board’s resolutions;     3.   issue the certificate of
investment in the Joint Venture;     4.   sign and approve the Board’s documents
and other documents to be signed by the legal representative;     5.   exercise
other rights authorized by the Board of Directors.

Should the Chairman be unable to exercise his responsibilities for any reason,
he/she may temporarily authorize the Vice-Chairman as the representative.
Article 40 Any director of the Board may entrust another person to attend the
Board meeting and excise the director’s rights on his/her behalf. In such
condition, a power of attorney shall be submitted to the Board.
Article 41 Each director shall have one vote and any decision shall be approved
by the majority of the directors attending the meeting in person or by proxy.
However, major matters shall be approved by all of the directors unanimously
either in person or in proxy. Major matters include the following:

  1.   amendment to any term of the Article of Association of the Joint Venture;
    2.   termination and dissolution of the Joint Venture;     3.   increase or
assignment of the registered capital of the Joint Venture;     4.   a merge with
or separation from the Joint Venture;     5.   the profit distribution scheme of
the Joint Venture;     6.   any conclusion of a contract with the contract price
over RMB 5 million yuan by either Party to the Joint Venture or its associated
person(s);     7.   any establishment or revocation of any subsidiary or branch
of the Joint Venture;     8.   any significant investment or financing by the
Joint Venture.

Article 42 Approval by a one-half majority of the Board is required for
decision(s)

12



--------------------------------------------------------------------------------



 



on the following issues:

  1.   the engagement, dismissal, remuneration and bonuses of the General
Manager, Deputy General Manager, Chief Engineer, Chief Accountant and Chief
Officer of Human Resources of the Joint Venture;     2.   decisions on the
budget of, or approval of the final accounts of, the Joint Venture;     3.   any
change of the business scope of the Joint Venture;     4.   establishment of the
managerial organization, structure and key rules and regulations of the Joint
Venture.

Article 43 The Board of Directors shall convene and hold meetings at least once
each 6-month period. The Chairman of the Board shall convene and preside over
each meeting of the Board. Should the Chairman be unable to convene or preside
over any meeting of the Board, then the Vice-Chairman shall convene or hold the
relevant Board meeting. The Board shall also have an interim meeting of the
Board if requested to do so by the Chairman or at least one-third (1/3) of the
Directors when necessary, in special circumstances.
The attendance of more than two-third of directors is required to convene a
Board’s meeting.
Board’s meeting is usually held at the registered address of the Joint Venture
and may be convened at other places as decided by the Board.
Notice on Board’s meeting shall be made by fax and E-mail etc. to inform
specific meeting agenda, date and place of the meeting. All of the meetings
shall have written records, which shall be signed and confirmed by the directors
attending the meetings.
Chapter 12 Business Management
Article 44 The Joint Venture shall adopt a management system under which the
General Manger shall be responsible, and shall be supervised by the Board of
Directors. The joint Venture shall have one General Manager and several Deputy
General Managers, nominated by Party A and Party B; Chief Accountant and Chief
Officer of Human Resource shall be nominated by Party B. These managerial
officers whose terms of office shall be 4 years, and shall be appointed by the
Board of Directors and may be reappointed upon the Board’s approval. The
employment terms shall be governed by the employment agreement.
Article 45 The responsibility of the General Manager is to carry out the
decisions of the Board and organize and conduct the daily operation and
management of the Joint Venture. The Deputy General Managers shall assist the
General Manager in his work.
Several department managers may be established under the management office. The
department managers shall be responsible for the work in various departments of
the Joint Venture respectively, handle the matters handed over by the General
Manager and Deputy General Managers and shall be responsible to them. Department

13



--------------------------------------------------------------------------------



 



managers shall be appointed by the General Manager.
Article 46 In the case of grave or serious derelictions of duty, failure or
inability to perform the duties of, or to run the Joint Venture successfully, on
the part of the General Manager, Deputy General Managers, Chief Accountant and
Chief Officer of Human Resources, the Board of Directors shall have the
authority and power to replace any such officer at any time.
Article 47 Each key Employee of the Joint Venture shall enter into an Employment
Agreement forKey Employee (See Appendix 4 to the Contract) with the Joint
Venture to set forth the rights and obligations of the key employee and the
Joint Venture.
Chapter 13 Labor Management
Article 48 In the first recruitment of employees of the Joint Venture, Party A
shall enjoy the priority to recommend candidate for the Joint Venture, who may
be employed by the Joint Venture once they pass the examination organized by the
Joint Venture. The Joint Venture shall work together with Party A and Party B to
select, examine and recruit employees. When conducting recruitment activities on
the date of its establishment, the Joint Venture shall give a priority to Party
A’s employees, and the number of Party A’s employees employed by the Joint
Venture shall not be less than 90% of the the number of formal employees (see
Appendix 6) of the Safety Instruments Plant as of October 31, 2006.
Article 49 The employment, dismissal and resignation of the staff and workers of
the Joint Venture, and their salary, welfare, labor insurance, labor protection,
labor discipline and other matters shall be decided by the Board of Directors
and then covered in labor contracts between the staff and the Joint Venture in
compliance with “Regulations of the People’s Republic of China on Labor
Management in Joint Ventures Using Chinese and Foreign Investment” and its
implementation rules.
Article 50 The employment, wages, social insurance, welfare, standard of
business traveling costs and other matters concerning the senior administrative
personnel recommended by Party A and Party B shall be subject to the discussion
and decision of the Board of Directors.
Article 51 The administrative personnel and staff of the Joint Venture are not
allowed to receive sideline appointment directly or indirectly from companies
other than the Joint Venture with a view to conducting operation activities of
any nature.
Chapter 14 Annual Operation Plan and Budget
Article 34 The General Manager shall be responsible for preparing an annual
operation plan and budget of the Joint Venture. The annual operation plan and
budget of the Joint Venture for the coming financial year shall be submitted to
the Board of Directors for examination and approval before November 1 of each
year.

14



--------------------------------------------------------------------------------



 



Article 35 The Board of Directors shall complete the examination and approval of
the annual operation plan and budget for the next year before December 31 of
each year. The General Manager shall be responsible for carrying out the annual
operation plan and budget approved by the Board.
Chapter 15 Taxation, Three Funds and Profit distribution
Article 54 The Joint Venture shall pay taxes in accordance with the provisions
of Chinese laws and other relative regulations. The Parties shall use their best
effort to obtain the benefits of tax deduction and exemption.
Article 55 Besides reserves used to fill up all of the accumulated losses of
previous years and perform tax obligations according to related laws and
regulations of China, allocation to the reserve funds, the enterprise
development funds, and bonuses and welfare funds for staff and workers shall be
set aside by the Company. The annual proportion of allocations shall be decided
by the Board of Directors in accordance with Chinese law and the financial
situation of the Joint Venture.
Article 56 After performing tax obligations required and setting aside the three
funds, the Joint Venture shall declare the balance of its profit as
distributable dividend to Party A and Party B. Within three months following
each fiscal year, the General Manager shall propose a profit distribution plan
to the Board of Directors for its reference, approval or amendment. While
drafting the plan, the General Manager shall take into account whether the Joint
Venture has enough funds to pay the dividends planned while meeting the demands
of the capital expenditures of the annual budget and cash flow that has been
approved for current budget year. No profit shall be distributed before all of
the losses of pervious fiscal years are filled up. Undistributed profits of
previous years may be distributed together with current year’s profits and the
Board of Directors may approve the distribution of undistributed profits of
pervious years at any time.
Article 57 The distributable profits shall be distributed according to the
proportion of each Party’s respective shares of the registered capital at the
time of the distribution. Dividend allocated to Party B shall be paid in US
dollar in accordance with governing laws of China. The payment shall be
exchanged from RMB to US dollar at the rate announced by People’s Bank of China
on the declaration date.
Chapter 16 Financial Affairs and Accounting
Article 58 The finance and accounting system and foreign exchange management of
the Joint Venture shall be handled in accordance with relevant laws and
regulations of the People’s Republic of China. The Chief Accountant is
responsible for managing the finance of the Joint Venture.
Article 59 The accounting of the Joint Venture shall adopt the internationally
used accrual basis and debit and credit accounting system in their work. All of
the vouchers, receipts, accounting statements and reports, accounting books
shall be written in Chinese and English according to the requirements of the
Joint Venture. Its income and expenditure in RMB and US dollar shall be recorded
separately and unified in RMB for accounting purpose. The fiscal year of the
Joint Venture shall be from January 1 to December 31 in each calendar year.

15



--------------------------------------------------------------------------------



 



Article 60 For the purpose of monitoring the financial condition of the Joint
Venture, both Parties to the Joint Venture reserve the rights to examine and
duplicate any and all necessary or related accounting books, records, receipts,
agreements and documents. Each Party may examine or copy materials required
during the normal working hours of the Joint Venture, but unreasonable
disturbance of the business and operation of the Joint Venture is not allowed.
Either Party may exercise the aforesaid rights by its agent, employee or the
independent accounting firm appointed by the Party.
Article 61 The Joint Venture is obliged to prepare the following statements and
provide them to both Party A and Party B:

  1.   In the first five days after the end of each fiscal year, the Joint
Venture shall prepare and provide the balance sheet as of the fiscal year and
the profit and loss statement and statement of cash flow of the fiscal year that
has just ended before they are audited.     2.   In the first five days after
the end of each fiscal quarter, the Joint Venture shall prepare and provide the
balance sheet as of the fiscal quarter and the profit and loss statement (of the
quarter and current year) before they are audited.     3.   In the first five
days after the end of each month, the Joint Venture shall prepare and provide
the profit and loss statement of the month and report on the financial results
estimated for the coming period of current fiscal quarter, including but not
limited to the number of staff, revenue, balance of cash and expenditure.     4.
  Should the Joint Venture fails to provide the said statements and reports on
time, it shall arrange schedule to provide the statements and reports after
their expiration.

Article 62 Upon approval of the Board, the Joint Venture may invite an
accounting firm accepted by both Parties to undertake its audit matters and to
report the auditing results to the Board and General Manager.
Either Party of the Joint Venture has the right to appoint independently on its
behalf and at its expense an accountant, to audit the operation of the Joint
Venture twice a year. The Joint Venture shall cooperation on the audit.
Chapter 17 Bank Account and Foreign Exchange
Article 63 The Joint Venture shall open RMB accounts and foreign exchange
accounts at banks permitted to engage such business in China. The Joint
Venture’s procedure to issue checks is subject to the decision of the Board of
Directors. With the approval of related governmental authorities, the Joint
Venture may also open foreign exchange accounts at overseas banks appointed by
the Board.
Article 64 All of the income of the Joint Venture in foreign currency shall be
deposited to its foreign exchange accounts and all of its payment in foreign
currency shall be remitted from its foreign exchange accounts.

16



--------------------------------------------------------------------------------



 



Chapter 18 Confidential and Non-Competition Provisions
Article 65 Both Parties acknowledge and agree that it is unavoidable for either
Party to disclose the Confidential Information while performing its obligations
in accordance with the Contract and other agreements and documents required to
be executed by the Parties under the Contract. Each Party may only use the
confidential information solely for the prescribed purposes in accordance with
the Contract and other agreements or documents required to be executed by the
Parties under the Contract. Without the advanced written permit of the Party
providing the Confidential Information, the receiving Party shall not disclose
the Confidential Information to any third party. However, if it is necessary for
either Party to provide the Confidential Information it has received to any of
its Affiliated Companies in the course of performing any of its obligations
under the Contract, the Articles of Association, or other agreements or
documents stipulated by the Contract, it shall have the right to disclose the
Confidential Information to the Affiliated Company upon conclusion of a
confidential agreement between the latter and the Party providing the
Confidential Information.
The confidential obligation of this Article shall continue to be effective in
the term of the Joint Venture and for five years after the termination of the
Contract.
Article 66 After the establishment of the Joint Venture, Party A and its
affiliated enterprises guarantee that they shall cease to engage in any business
similar or competitive to the business of the Joint Venture or to be involved in
any of such business in any manner, unless with the approval of the Board of
Directors of the Joint Venture.
Chapter 19 The Term of the Joint Venture
Article 67 The term of the Joint Venture is 50 years, commencing on the date of
issuance of the business license of the Joint Venture.
Article 68 If both Parties agree to extend the term of the Joint Venture, a
written application shall be submitted to the Approval Authority six months
prior to the expiry date of the term of the Joint Venture upon resolution of the
meeting of the Board of Directors. With the approval of the Approval Authority,
the term may be extended and the formalities for alteration of registration
shall be completed with the authority in charge of administration for industry
and commerce.
Chapter 20 Early Termination
Article 69 This Contract may be terminated prior to its expiration under any of
the following circumstances:

  1.   If either Party is ordered by any pertinent governmental authority to
suspend operation, is dissolved for liquidation, or goes bankrupt, such Party
shall have the right to terminate this Contract by serving a termination notice;
    2.   If either Party is in serious breach of this Contract or the Articles
of Association, rendering the Joint Venture unable to continue its

17



--------------------------------------------------------------------------------



 



    operations or to realize the operation goals stipulated hereunder, then the
performing Party shall have the right to terminate this Contract by serving a
termination notice;     3.   If both Party A and Party B agree that the
termination of the operation of the Joint Venture is to the greatest interests
of both Parties, the operation of the Joint Venture may be early terminated; the
early termination of the operation of the Joint Venture requires the unanimous
approval of the Board of Directors and the approval of the Approval Authority
originally approving this Contract;     4.   If an event of Force Majeure
prevails for more than 90 days, rendering the Joint Venture unable to continue
its operations, then, with the unanimous approval of the Board of Directors and
the approval of the Approval Authority originally approving the Contract, the
Joint Venture may be early dissolved.

Chapter 21 Dissolution and Liquidation
Article 70 Should the term of the Joint Venture not be extended upon expiration
of thereof, or should it be early terminated and dissolved, the Board of
Directors shall form a liquidation committee to propose the liquidation
procedures.
Article 71 The assets of the Joint Venture shall be liquidated based on their
book values as of the time of liquidation. The cash assets shall be distributed
in cash. Other assets, including receivables, shall be exchanged into cash at
the highest prices available in Chinese or international markets. After all
debts are discharged, the liquidation assets shall be distributed to Party A and
Party B in proportion to their investments in the Joint Venture. The Joint
Venture shall remit the distribution to the deposit bank of each Party
immediately upon the completion of assets distribution. The patented
technologies of the Joint Venture shall be evaluated by the evaluation
organization appointed by the liquidation committee and sold out, and the income
from the sale shall be distributed to each Party according to the proportion of
its investment in the Joint Venture.
Article 72 If the Joint Venture is still in possession of any asset or any
product in any of its distribution regions at the time of termination of the
Contract, the Parties may purchase such asset or product at a price no more than
its cost of purchase and agreed by the Joint Venture and the income generated
therefrom shall be deemed as liquidation asset.
Article 73 Articles 71 and 72 shall be applicable upon termination of the
Contract, and either Party shall have the preemptive right to purchase the
assets distributed to the other Party in the liquidation.
Article 74 Upon the completion of the liquidation and effective dissolution of
the Joint Venture, a written document shall be executed by the duly authorized
representatives of Party A and Party B for termination of the Contract, the
Articles of Association, and all other agreements stipulated by this Contract.
Chapter 22 Liability for Breach of Contract

18



--------------------------------------------------------------------------------



 



Article 75 If either Party fails to perform any of its obligations provided by
the Contract or the Articles of Association other than as a result of an event
of Force Majeure, or any representation or warranty made by either Party
hereunder is false or inaccurate, such Party shall be deemed to be in breach of
this Contract.
Article 76 If a Party is in breach of this Contract, it is liable to indemnify
and hold harmless the Joint Venture against any and all expenses, costs,
liabilities or losses (including but not limited to profit loss) incurred by the
Joint Venture as a result of the breach.
Article 77 If a Party is in breach of this Contract, it is liable to indemnify
and hold harmless the performing Party against any and all expenses, costs,
liabilities or losses (including but not limited to profit loss) incurred by the
performing Party as a result of the breach.
Article 78 If a Party is in serious breach of any of the terms of the Contract
or the Articles of Association for any reason other than an event of Force
Majeure, thereby rendering the Joint Venture unable to continue its operations
or to realize the operation goals set forth hereunder, such breach shall
constitute a material breach. Under such condition, the other Party shall have
the right to terminate the Contract according to the provisions hereof in
addition to its right to claim for compensation from the breaching Party. Should
both Parties still intend to continue the operations of the Joint Venture, the
breaching Party shall compensate the economic losses of the Joint Venture.
Article 79 Either Party in breach of this Contract shall indemnify the other
Party for all the economic losses. The breaching Party shall use its investment
(equity) in the Joint Venture as a security for its liability for
indemnification.
Article 80 In case both Parties are in breach of this Contract, each Party shall
undertake its own breaching liabilities attributable to it.
Chapter 23 Force Majeure
Article 81 In the event that the performance of this Contract is directly
affected by, or this Contract is unable to be performed as agreed due to, an
earthquake, typhoon, flood, fire, war or other event of Force Majeure which are
unforeseeable and of which the occurrence and consequences are unpreventable and
unavoidable, the Party sustaining such Force Majeure shall notify the other
party by telegram without any delay, and, within 15 days, provide to the other
Party with the detailed information of the event and a valid written evidence
showing the damage or impact to the operations of the Joint Venture. Both
Parties shall, through consultations, decide whether to dissolve the Joint
Venture or to partially exempt or temporarily defer the business operations of
the Joint Venture, or to cease the business operations of the Joint Venture,
according to the degree of damage or impact of the event to the Joint Venture.
Chapter 24 Applicable Law
Article 82 The formation, validity, interpretation, and execution of this
Contract and the settlement of disputes in respect of this Contract shall be
governed by the laws

19



--------------------------------------------------------------------------------



 



of the People’s Republic of China. Where Chinese laws are silent on any
particular matter, reference shall be made to general international practices.
Chapter 25 Special Provisions
Article 83 Both Parties agree that, after the formal establishment of the Joint
Venture, the good assets confirmed by both Parties and in excess of the amount
of capital contribution of made by Party A shall be purchased with cash in the
name of the Joint Venture. The agreement of trade price (Appendix 7) shall be
signed and come into effect together with this Contract. The Joint Venture shall
complete the purchase of the good tangible assets of Fushun Safety Instruments
and Rescue Company within three months at the price to be negotiated based on
the results of asset evaluation (the assets of Fushun Safety Instruments and
Rescue Company are not covered by the deal hereunder.) After Party A’s
receivables are transferred to the Joint Venture after the evaluation, the Joint
Venture is liable for any and all the costs arising from collecting the
receivables.
Article 84 If any of the terms of the Contract cannot be executed partially or
fully due to the amendments of the relevant laws and rules of the Chinese
government or American government or the change of said governments, the Party
affected shall inform the other Party immediately and provide related documents
for its reference.
In case of the occurrence of the aforesaid situation, both Parties shall amend
the Contract accordingly through negotiation for keeping each Party free from
any loss. Should either Party refuse to make such amendment, the other Party
shall have the right to terminate the Contract according to Article 69 of this
Contract, provided that it shall give a written notice to the other Party
30 days in advance.
Article 85 Both Parties agree that the consideration for all of Party A’s good
assets (including fixed assets, intangible assets, receivables, and inventories)
is confirmed to be RMB 66,660,000 Yuan (based on the valuation cut-off date of
Oct. 31, 2006). Apart from the capital contribution of RMB 36,000,000 Yuan, the
remaining balance of the good assets with a value of RMB 30,660,000 Yuan shall
be purchased by the Joint Venture from Party A.
Chapter 26 Settlement of Disputes
Article 86 Any dispute arising in the performance of this Contract shall be
settled through consultations between both Parties. In case no settlement can be
reached through consultations in 60 days, the dispute shall be submitted to
China International Economic and Trade Arbitration Commission for arbitration in
accordance with its Arbitration Rules. The arbitral award is final. During the
arbitration, the Contract shall continue to be performed by both Parties except
for the matters in dispute.
Chapter 27 Language
Article 87 The Contract shall be written in Chinese and English. Both language
versions are equally authentic. In the event of any discrepancy between the two
aforementioned versions, the Chinese version shall prevail.

20



--------------------------------------------------------------------------------



 



Chapter 28 Effectiveness of the Contract and Miscellaneous
Article 88 The Safety Instruments Plant is responsible for confirming this
Contract (see Appendix 5 to the Contract for details), and guarantees to perform
the obligations hereunder relating to it.
Article 89 This Contract, including the agenda, documents and lists appended
hereto, shall only come into effect after signed by the representatives
authorized by both Parties and approved by the relevant authorities of China.
Article 90 The Appendices hereto are an integral part of this Contract and are
equally effective with this Contract.
Article 91 Any amendment to the Contract and its appendices shall be made based
on a writing agreement signed by both Parties, which shall only come into effect
after approved by the authority originally approving this Contract.
Article 92 Notice from either Party to the other can be sent by telex or e-mail
etc. Where a notice involves the material rights or obligations of the Parties,
it shall also be served with a written document simultaneously. In case of
mailed notice, post-paid registered airmail shall be used.
The legal addresses of Party A and Party B listed in this Contract shall be the
addresses for notice.
Article 93 The Contract is signed in both English and Chinese versions in
Shenyang, China by the authorized representatives of both Parties on
December 10, 2006.
Article 94 The effective term of the Contract coincides with the term of the
Joint Venture.
Article 95 The Contract comes into effect after both Parties set their hands and
seals on it. This Contract shall have 4 counterparts, two of which shall be held
by each Party.
Appendix 1 Articles of Association
Appendix 2 Report on Feasibility Study
Appendix 3 List of Assets Invested by Party A
Appendix 4 Employment Agreement for Key Employee
Appendix 5 Letter of Confirmation from Fushun Safety Instruments Plant
Appendix 6 Roster of Staff of Fushun Safety Instruments Plant (as of Oct. 31,
2006)
Appendix 7 Price List of Assets
Appendix 8 US GAAP Report for SEC Filing

21



--------------------------------------------------------------------------------



 



Signature Page:
Signature & Seal:
Party A: Liaoning Coal Industry Group Co., Ltd.
Legal Representative:
December 10, 2006
Party B: RAE Systems (Asia) Ltd.
Legal Representative:
December 10, 2006

22